UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 16, 2011 Petroleum Development Corporation (Doing Business as PDC Energy) (Exact name of registrant as specified in its charter) Nevada 0-7246 95-2636730 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1775 Sherman Street, Suite 3000 Denver, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:303-860-5800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure On November 16, 2011, Petroleum Development Corporation (dba PDC Energy) (“PDC”) will present a slide presentation at the Bank of America Merrill Lynch 2011 Global Energy Conference at 9:15 a.m. Mountain Time.A webcast of the conference and the related slide presentation will be available on PDC’s website at www.petd.com. The information in this Current Report on Form 8-K is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 16, 2011 PETROLEUM DEVELOPMENT CORPORATION By:/s/ Daniel W. Amidon Daniel W. Amidon General Counsel and Secretary
